PER CURIAM.
This is an appeal by the defendant, Raymond Gr. Moon, from a decree which the circuit court entered in a suit instituted by the defendant’s wife Anabel, pursuant to ORS 107.210 through 107.320, for a separation of plaintiff and defendant from bed and board, together with the grant of incidental relief. The complaint charged the defendant with having treated the plaintiff in a cruel manner. The answer denied that charge and averred in turn that the plaintiff had treated the defendant cruelly. It prayed for a decree dissolving the marriage contract.
*178The transcript of evidence is 276 pages in length. The couple were married in 1934. No children were born of the union. Each had been married once before. The plaintiff is the mother of two children who were born of her first marriage and whose custody reposed in her. The plaintiff’s age at the time of the trial, July 27, 1955, was 50 and the defendant’s 59. The first few years of the marriage brought happiness to the couple, interrupted occasionally by discord that stemmed from the defendant’s inability to earn sufficient money to maintain the home and his proclivity to spend. The plaintiff was employed throughout the marriage, with the exception of short intervals. The turning point of the couple’s conjugal relationship occurred when the defendant began to bestow attention upon another woman, and the plaintiff became exercised over that fact. Then acrimony and even physical encounters occurred. The defendant, as a witness, admitted that he struck the plaintiff far more than once.
After the close of the trial, the circuit court judge issued a well-written opinion, the terms of which indicate that he had a firm grasp of the issues and had taken close note of the facts. His opinion gave heed to the plaintiff’s belief that harmony might still return to the couple and save their marriage. The decree which the trial judge entered said:
“Plaintiff be and she hereby is awarded a separation from bed and board for a period of two years.”
The remainder of the decree made provision for the government of the property rights. An attorney fee of $150 will be awarded to the plaintiff.
We are aware of no reason for disturbing the challenged decree. It is affirmed.